Sheldon, J.: — • In this case there was a motion to dismiss the appeal because there was no finding of judgment. The record proper merely shows a verdict, a motion for a new trial, and then a prayer for an appeal. It does not show that any judgment was rendered upon the verdict. It is true the bill of exceptions sets forth that a judgment was entered, but the statements of a bill of exceptions cannot supply the want of a judgment entered on the record proper. The motion will be allowed, and the appeal dismissed.